Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

Response to Amendment
	The amendment filed on 10/24/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Poller (US 3,274,879).
Claim 1:  Schwall discloses a fluid delivery system comprising a motor (see “motor” on page 1 of the Machine Translation Description of DE4314132A1) configured to provide rotational motion about a first axis (note axis through 21) to an eccentric (12) at a non-central location on the eccentric such that the eccentric rotates eccentrically about the first axis (Fig. 1); a rotary component (12/15) having a rolling bearing (see Fig. 3) that receives the eccentric; and an alignment mechanism comprising a housing (Figs. 4-5, note 56) having a first slot (note one of 58) and a second slot (note other of 58); a first roller (45) configured to be disposed within and move along a length of the first slot; a second roller (46) configured to be disposed within and move along a length of the second slot; a pin (40/41) having a first portion (note end near 45) and a second portion (note end near 46), the first portion configured to engage the first roller and the second portion configured to engage the second roller (Fig. 4); and a coupler (note end of 24 and end of 9 receiving pin 40) configured to receive the pin in a bearing aperture (Examiner noting that the hole in 24/9 housing pin 40/41 sufficiently constitutes a journal bearing aperture) and couple the rotary component (15) to a reciprocating component (9) that reciprocates in a second axis (note axis of 7).
Schwall’s assembly insufficiently details movably coupling the pin such that its associated coupler can translate along a first direction corresponding to a length of the pin and self-align the reciprocating component and such that the pin can rotate within the coupler.  Poller, however, teaches a joint assembly which movably couples a pin (13) such that its associated coupler (11/12) can translate (Fig. 1, note clearances between 11/12 in the direction of the pin to allow coupler motion) along a first direction corresponding to a length of the pin and self-align the reciprocating component and such that the pin can rotate within the coupler (Fig. 1, note clearance between outer diameter of pin 13 and inner diameters of 11/12 to allow pin to rotate).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate the coupling clearances depicted by Poller into Schwall’s coupling to more easily assemble the pin into the coupler as well as ensure relative movement and reduce friction between adjacent elements.
Claim 6:  Schwall and Poller teach the previous limitations.  Schwall further discloses that the rotary component comprises a crank mechanism (15/12) rotatably coupled to a gear assembly (note “gearbox” and “gear wheels” on page 4 of the Machine Translation Description of DE4314132A1).
Claim 7:  Schwall and Poller teach the previous limitations.  Schwall further discloses that the motor drives rotation of the gear assembly (see page 4 of the Machine Translation Description of DE4314132A1).
Claim 8:  Schwall and Poller teach the previous limitations.  Schwall further discloses that each of the first and second rollers comprises a ball bearing (45/46) configured to engage the first and second slots respectively (Figs. 4-5).
Claim 9:  Schwall and Poller teach the previous limitations.  Schwall further discloses that the alignment mechanism is configured to decrease a variance from a vertical plane that the reciprocating component travels during reciprocating motion (Figs. 1-2 and 4-5).
Claim 11:  Schwall and Poller teach the previous limitations.  Schwall further discloses that the reciprocating component comprises a piston (9) configured to pressurize a fluid in a hydraulic cylinder (7; see also page 1 of the Machine Translation Description of DE4314132A1).
Claim 28:  Schwall and Poller teach the previous limitations.  Schwall further discloses that the coupler directly couples to the reciprocating component (Examiner notes that coupler portion of 9 is directly attached to main body of 9).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Poller (US 3,274,879) and in further view of Weaver (US 4,512,149).
Claim 4:  Schwall and Poller teach the previous limitations.  Schwall further discloses that the first slot (note one of 58) is disposed in a first housing portion (note one housing portion 56) and the second slot (note other of 58) is disposed in a second housing portion (note opposite housing portion 56 on other side of 24) that is opposite the first housing portion.
Schwall does not disclose for the slots to be blind.  However, Weaver teaches a pumping unit having rollers (98) situated in blind slots (90, see Figs. 3-4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include blind slots like those in Weaver into the apparatus of Schwall as the inclusion of a third wall in addition to the opposite walls upon which the roller moves will strengthen the slot and also prevent/reduce dust/debris from entering the slot and disrupting smooth operation of the rollers.
Claim 5:  Schwall, Poller and Weaver teach the previous limitations.  Schwall, as modified by Weaver, further teaches that the first slot and the second slot are sized to allow linear motion of the first and second roller substantially only along axes parallel to the second axis (see Figs. 2, and 4-5).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Poller (US 3,274,879) and in further view of Goertzen (US20130209297).
Claim 3:  Schwall and Poller teach the previous limitations.  Schwall does not disclose that the housing comprises a plastic material.  However, Goertzen teaches making a pumping apparatus housing using a plastic material (see paragraphs 65-66).  It would have been obvious before the effective filing date of the invention to a skilled artisan to make Schwall’s housing from plastic as suggested by Goertzen as the plastic material is inexpensive and easily molded/formed into complex shapes such as pump housings.
Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Poller (US 3,274,879) and in further view of Paget (US 3,839,946).
Claim 10:  Schwall and Poller teach the previous limitations.  Schwall does not disclose that the coupler couples to the reciprocating component via a T-slot connection.  However, Paget teaches using a T-slot fitting (Fig. 1, note 16) between a coupler (14) and reciprocating component (15).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include fitting as taught by Paget into the apparatus of Schwall as the fitting allows easily separating out the piston from the coupler for repair/replacement.
Claim 27:  Schwall and Poller teach the previous limitations.  Schwall does not disclose that the coupler movably couples to the reciprocating component such that the coupler can translate along a second direction lateral to the first direction.  However, Paget teaches using a T-slot fitting (Fig. 1, note 16) between a coupler (14) and reciprocating component (15), and when connected together in the arrangement of Schwall, will allow the coupler to be movably coupled to the reciprocating component in that the coupler can translate along a second direction lateral to the first direction (see col. 2, lines 7-10 in Paget).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include fitting as taught by Paget into the apparatus of Schwall as the fitting allows easily separating out the piston from the coupler for repair/replacement.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Ashton (US 2,362,525) and Goertzen (US20130209297) and in further view of Poller (US 3,274,879).
Claim 18:  Schwall discloses a fluid delivery system comprising a rotary component (15/24), a first portion (15) of the rotary component pivotally engaged with a rotational motion component (12); a coupler (9) configured to couple a second portion (24) of the rotary component to a reciprocal piston (8) such that the rotary component converts rotational motion of the rotational motion component to reciprocal motion of the reciprocal piston (Figs. 1-5); an alignment mechanism (Figs. 4-5) disposed in a housing (Figs. 1-2, note housing around 40/41) and configured to engage the coupler and reduce non-reciprocal motion of a portion of the coupler that couples to the reciprocal piston (Figs. 4-5), wherein the alignment mechanism comprises an alignment cavity (58) disposed in the housing (see Figs. 1-2, 5); a roller (note outer roll surface of 45/46) that engages the alignment cavity; and a pin (examiner considering 40/41 and associated inner bearing components of 45/46 as constituting the pin) that engages the coupler, the rotary component and the roller (Figs. 4-5); and wherein the reciprocal piston is configured to pressurize fluid in a reciprocating piston pump cylinder (7, of the Machine Translation Description of DE4314132A1).
Schwall discloses that the pin engages the coupler at two points, one point on one side of the rotary component and the second point on the opposing side of the rotary component (see Figs. 4-5) but not the reversed situation, in which the pin engages the rotary component at two points, one point on one side of the coupler and the second point on the opposing side of the coupler.  Schwall, in effect, discloses the claimed invention except for a reversal of connections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the connections of the coupler and rotary component such that the rotary component contacts the pin at two points instead of the coupler, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Schwall does not disclose for the pin to engage one of a coupler and rotary component via a rolling bearing.  However, Ashton teaches a pin (43) which engages one of a coupler and rotary component (40) via roller bearing (42).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a roller bearing as taught by Ashton into the apparatus of Schwall to better reduce friction and wear between rotating parts.
Schwall does not disclose using a plastic housing.  However, Goertzen teaches making a pumping apparatus housing using a plastic material (see paragraphs 65-66).  It would have been obvious before the effective filing date of the invention to a skilled artisan to make Schwall’s housing from plastic as suggested by Goertzen as the plastic material is inexpensive and easily molded/formed into complex shapes such as pump housings. 
Schwall’s assembly insufficiently details movably coupling the pin such that its associated coupler can translate along a first direction corresponding to a length of the pin and self-align the reciprocating component and such that the pin can rotate within the coupler.  Poller, however, teaches a joint assembly which movably couples a pin (13) such that its associated coupler (11/12) can translate (Fig. 1, note clearances between 11/12 in the direction of the pin to allow coupler motion) along a first direction corresponding to a length of the pin and self-align the reciprocating component and such that the pin can rotate within the coupler (Fig. 1, note clearance between outer diameter of pin 13 and inner diameters of 11/12 to allow pin to rotate).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate the coupling clearances depicted by Poller into Schwall’s coupling to more easily assemble the pin into the coupler as well as ensure relative movement and reduce friction between adjacent elements.
Claim 20:  Schwall, Ashton, Goertzen and Poller teach the previous limitations.  Schwall further discloses a fluid delivery system wherein the alignment mechanism reduces a side load on the reciprocal piston (Figs. 4-5, Examiner noting that the slot walls of 58 will be handling some of the side loading).
Claim(s) 21 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwall (DE4314132A1) in view of Paget (US 3,839,946) and in further view of Poller (US 3,274,879).
Claim 21:  Schwall discloses a paint (see “paint” on page 1 of the Machine Translation Description of DE4314132A1) delivery system comprising a motor (see “motor” on page 1 of the Machine Translation Description of DE4314132A1) having a driveshaft (note portion of 12 outside of 1 in Fig. 2) that rotates; a housing (1) that is in a substantially fixed relationship with the motor; an eccentric (note 12/15/17 within housing 1) that is driven by the driveshaft eccentrically; a rotary component (24) that couples to the eccentric via a roller bearing (see Fig. 3), and is linearly driven by the eccentric in more than one direction (Figs. 1-5); an alignment mechanism (56/41/45/46), that couples the rotary component (24) to a reciprocating component (9), wherein the alignment mechanism translates substantially only the linear movement of the rotary component to the reciprocating component such that the reciprocating component moves along a first axis (Figs. 1-5, the axis along the reciprocating component’s path); the alignment mechanism comprising a coupler (40/41/45/46) that movably couples to the rotary component (24) and couples to the reciprocating component and a pin (40/41) that is received by an aperture of the rotary component (Examiner noting that the hole in 24/9 housing pin 40/41) and translational movement of the pin is restricted to movement along the a axis (note restriction of pin movement via roller bearings, 45/46, on each end); and wherein the reciprocating component (9) couples to a piston (8) of a reciprocating piston paint pump (Figs. 1-5).
Schwall does not disclose a coupler arranged such that the coupler can translate relative to the rotary component along a second axis that is lateral to the first axis.  However, Paget teaches using a T-slot fitting (Fig. 1, note 16) between a coupler (14) and reciprocating component (15) and when connected together in the arrangement of Schwall, will allow the coupler can translate relative to the rotary component along a second axis that is lateral to the first axis (see col. 2, lines 7-10 in Paget).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include fitting as taught by Paget into the apparatus of Schwall as the fitting allows easily separating out the piston from the coupler for repair/replacement.
Schwall also does not disclose a coupler arranged such that such that the coupler can translate relative to the reciprocation component in a third axis that is lateral to the first axis and different from the second axis  and such that the pin can rotate within the coupler.  Poller, however, teaches a joint assembly which movably couples a pin (13) such that its associated coupler (11/12) can translate (Fig. 1, note clearances between 11/12 in the direction of the pin to allow coupler motion) along a first direction corresponding to a length of the pin (which, incorporated into Schwall, would be along a third axis lateral to the first axis and different than the second axis) and such that the pin can rotate within the coupler (Fig. 1, note clearance between outer diameter of pin 13 and inner diameters of 11/12 to allow pin to rotate).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate the coupling clearances depicted by Poller into Schwall’s coupling to more easily assemble the pin into the coupler as well as ensure relative movement and reduce friction between adjacent elements.
Claim 23:  Schwall, Paget and Poller teach the previous limitations.  Schwall, as modified by Norman, further discloses that translational movement of the pin is restricted to movement along the first axis by a roller (45/46) coupled to the pin (Figs. 4-5).
Claim 24:  Schwall, Paget and Poller teach the previous limitations.  Schwall further discloses that the roller is disposed within a slot (Examiner viewing the cavity at the one side of the housing 1 where 56 resides as a kind of slot space) of the housing.  
Claim 25:  Schwall, Paget and Poller teach the previous limitations.  Schwall further discloses that the eccentric and rotary component are disposed within the housing (Figs. 1-2).
Claim 26:  Schwall, Paget and Poller teach the previous limitations.  Schwall further discloses that the alignment mechanism reduces side loading of the reciprocating component on the piston (Figs. 4-5, Examiner noting that the slot walls of 58 will be handling some of the side loading).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has newly relied upon the Poller reference, specifically its depiction of clearances around its coupling pin and in the lateral direction between coupling members.  A skilled artisan would recognize these clearance/spacings between elements to allow for a looser fit, enabling freedom of motion in rotational and translational directions.  Without such a tight fitting coupling, the coupling elements could be assembled more easily (e.g., without tools) and operate with less friction than would a coupling with a tighter fit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746